     Case 8:20-cv-02076-DOC-DFM Document 23 Filed 01/13/21 Page 1 of 2 Page ID #:65


 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12      POUPAK BAREKAT, an                Case No. 8:20-cv-02076-DOC-DFM
13      individual,
14                                            ORDER DISMISSAL WITH
        Plaintiff,                            PREJUDICE [22]
15
        v.
16

17      PRITI, INC., a California
        corporation; JOSEPH HWANSIK
18      CHUNG and JANE CHUNGEUN
19      CHUNG, individually and as
        trustees of THE CHUNG
20      FAMILY TRUST DATED
21      FEBRUARY 26, 2016; and DOES
        1-10, inclusive,
22

23      Defendants.
        .
24

25

26

27
                                          1
28
                              ORDER DISMISSAL WITH
                                   PREJUDICE
     Case 8:20-cv-02076-DOC-DFM Document 23 Filed 01/13/21 Page 2 of 2 Page ID #:66


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff Poupak Barekat (“Plaintiff”) and Priti, Inc., Joseph
 3
      Hwansik Chung, and Jane Chungeun Chung (“Defendants”), the Court hereby enters
 4

 5    a dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its

 6    entirety. Each party shall bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED: January 13, 2021
10

11
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                          2
28
                                 ORDER DISMISSAL WITH
                                      PREJUDICE
